             Case 1:18-cv-01551-ESH Document 56 Filed 11/16/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                  Plaintiffs,

                           v.

  UNITED STATES DEPARTMENT OF THE                       Civil Action No. 18-1551 (ESH)
  ARMY and MARK ESPER, in his official
  Capacity as Secretary, U.S. Department of the
  Army,

                  Defendants.



                                    DEFENDANTS’ REPORT


        In accordance with the Court’s November 15, 2018 Order, Defendants respectfully

submit the following report.

        1.    Following the Court’s status conference of November 14, 2018, the Court ordered

Defendants to file a report describing: (1) whether all former DEP and DTP MAVNIs who were

separated prior to July 20, 2018, on the basis of an unfavorable MSSD will be offered

reinstatement pursuant to paragraph 5 of the October 26, 2018 memorandum, ECF No. 50-1, or

if, in the alternative, only a subset of that group will receive this offer (i.e., only those whose

unfavorable MSSD was due to a documented counterintelligence concern) and, if only a subset

of MAVNIs discharged prior to July 20, 2018, due to an unfavorable MSSD will receive this

offer of reinstatement, defendants should describe how that subset will be identified; (2) whether

the procedures described in the October 26, 2018 memorandum—regarding soldiers who receive

an unfavorable MSSD in the future—will be applied to all DEP and DTP MAVNIs with an

unfavorable MSSD, or if these procedures will only apply to a subset of that group (i.e., only
            Case 1:18-cv-01551-ESH Document 56 Filed 11/16/18 Page 2 of 3



those who receive an unfavorable MSSD due to a documented counterintelligence concern.); and

(3) whether the Army or the Department of Defense (DOD) is required to notify the Department

of Homeland Security (DHS) of a soldier’s offer of reinstatement or actual reinstatement into the

Army and, if the Army or DOD is required to make such notifications, defendants should specify

at what stage of the reinstatement process notification will be provided.

       2.    The attached declaration addresses each of the Court’s inquiries and is incorporated

herein. Exhibit 1.

Dated: November 16, 2018                      Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         BY: /s/ Jeremy A. Haugh
                                             JEREMY A. HAUGH
                                             Special Assistant United States Attorney
                                             jeremy.haugh@usdoj.gov

                                              ROBERTO C. MARTENS, JR.
                                              Special Assistant United States Attorney
                                              roberto.martens@usdoj.gov

                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2574 (phone)

                                              Attorneys for Defendants




                                                 2
         Case 1:18-cv-01551-ESH Document 56 Filed 11/16/18 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on this 16th day of November 2018, I served the foregoing Defendants’

Report to counsel for Plaintiffs via Electronic Court Filing (ECF).

Dated: November 16, 2018                     /s/ Jeremy A. Haugh
                                             JEREMY A. HAUGH
                                             Special Assistant United States Attorney
                                             United States Attorney’s Office
                                             Civil Division
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2574 (phone)
                                             (202) 252-2599 (fax)
                                             jeremy.haugh@usdoj.gov


                                             Attorney for Defendants




                                                3
Case 1:18-cv-01551-ESH Document 56-1 Filed 11/16/18 Page 1 of 3
Case 1:18-cv-01551-ESH Document 56-1 Filed 11/16/18 Page 2 of 3
Case 1:18-cv-01551-ESH Document 56-1 Filed 11/16/18 Page 3 of 3
